Case:20-01947-jwo Doc #:447-6 Filed: 03/16/2021 Page 1of7

EXHIBIT F

November 2020
Case:20-01947-jwb Doc #:447-6

Rock Creek Advisors LLC

555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com

Filed: 03/16/2021 Page 2 of 7

ROCK CREEK

  

 

rockcreekfa.com

BILL TO SHIP TO INVOICE # 1275

Barfly Ventures, LLC Barfly Ventures, LLC DATE 12/09/2020

35 Oakes St SW Ste 400 35 Oakes St SW Ste 400 DUE DATE 12/09/2020

Grand Rapids, MI 49503 Grand Rapids, MI 49503 TERMS Due on receipt
United States United States

SERVICE DESCRIPTION QTY RATE AMOUNT
Financial Paul Neitzel 57.80 525.00 30,345.00
Advisory

Services

Financial Chris Peirce 20.70 375.00 7,762.50
Advisory

Services

Financial Brian Ayers 5.20 475.00 2,470.00
Advisory

Services

Financial Lindsey Neitzel 11.80 300.00 3,540.00
Advisory

Services

Financial Tim Peach 0.90 600.00 540.00
Advisory

Services

Financial Jim Gansman 0.80 575.00 460.00
Advisory

Services

$45,117.50
Case:20-01947-jwo Doc #:447-6 Filed: 03/16/2021 Page 3 of 7

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-01947-jwb

 

 

Project Category Summary
Hours Amount

Bankruptcy Reporting 28.9 S$ 13,842.50
Business Operations 53.6 S 26,232.50
Creditors/Creditor Committee Communication 1.7 S 912.50
Fee Application 12.8 S$ 4,015.00
Sale Process 0.2 5S 115.00

Total 97.2 $ 45,117.50

 

 

 
Case:20-01947-jwo Doc #:447-6 Filed: 03/16/2021 Page 4of 7

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Bankruptcy Reporting
Brian Ayers 3.8 S 475.00 S$ 1,805.00
Paul Neitzel 17.5 S 525.00 S$ 9,187.50
Chris Peirce 7.6 S 375.00 S$ 2,850.00
Sub-Total 28.9 S 478.98 $ 13,842.50
Business Operations
Brian Ayers 0.4 S 475.00 $ 190.00
Jim Gansman 0.2 5 575.00 S$ 115.00
Tim Peach 0.9 S$ 600.00 $ 540.00
Paul Neitzel 39.0 S 525.00 §$ 20,475.00
Chris Peirce 13.1 S 375.00 $ 4,912.50
Sub-Total 53.6 S 489.41 $ 26,232.50
Creditors/Creditor Committee Communication
Brian Ayers 0.0 5 475.00 S$ -
Jim Gansman 0.4 S 575.00 $ 230.00
Paul Neitzel 1.3 S$ 525.00 $ 682.50
Chris Peirce 0.0 S 375.00 S$ -
Sub-Total 1.7 S 536.76 5S 912.50
Fee Application
Brian Ayers 1.0 S 475.00 §$ 475.00
Lindsey Neitzel 11.8 S 300.00 § 3,540.00
Chris Peirce 0.0 S 375.00 $ -
Sub-Total 12.8 S 313.67 $ 4,015.00
Sale Process
Brian Ayers 0.0 S 475.00 5$ -
Jim Gansman 0.2 S 575.00 $ 115.00
Chris Peirce 0.0 S 375.00 $ -
Sub-Total 0.2 S 575.00 $ 115.00
Total 97.2 S 45,117.50

 

 

2o0f5
03/16/2021 Page 5of7

20-01947-jwo Doc #:447-6 Filed:

Case

 

SOE

 
 

 

 

 

 

 

 

 

 

 

 

 

 

OS ZIT §$ oOOSZLE $ ¢€0 7] pue squawAed uado ssnosip 03 jaZ7HaN ined pue ‘LOSI AA asiuag ‘mauqalin FEW UY. suoineisdy ssauisng BIHBd SUYD Ot0e/ST/IT
0O'SOT $ o0'SZS $ tO “JUsUIpUawe PUe juss sult Haq O7 INA YM fi suoneiadg ssauisng fazHaN ned O702/9t/TL
OS ‘LST $ 00'Szs $ €0 sjuauiAed yseo Suipsea, suy> pue yey) asiuag yum {eD suoneldg ssauisng f8zHAN jee OZOZ/9T/TT
00°SOT $ o0'szs $ zo uonesydde aay Jeqoq9 BulpieBa. sLiyD pue 21 Ue WH HM s}ewg Sunsoday Aojdnsyqueg [OZHEN Ned OZOZ/OT/TT
os'zs $ oo'szs $ To SOXE] JEUL 234 PAN YM SHUG suojjeiadg ssauisng jazHEN [Ned Oz0z/9T/1T
OS'£8T $ o0'GzE $ $0 AMANIe yURG OIpjo ajepdy, suoijeradg ssauisng Bulad SYD Oz0Z/9T/TT
00'00$‘T $ 00°00E $ OS ddy aay uoneaddy 334 jazvan Aaspur] 0202/9T/TT
00'OvL'T $ o0;00E $ 8S ddy 904 uoweajddy aa4 — jazaN Aaspury O%0z/ST/TT
OS'L9€ $ o0's7s $ £0 squawided dy A¥g angry 1sedas04 suonesedg sseuisng feZON {Ned OZ0Z/ET/TT
O0'OTZ $ oo's7s S$ ¥0 $834 JPUOISSajOsd 48GOIDO IDM azeWUINS suonesedg ssauisng {OZ7HON [Neg OZOZ/ET/TT
OF ZBt $ o0'sZe $ $0 Agianze puke sazuejeg yueq orpjo ayepdy suoneiedg ssauisng B28 SYD OZOT/ET/TT
O0°SOT $ oos7s $ 70 quawiAed 231 YSSJay Hagoy YM spewg suchesedg ssauisng faZHeN jneg OZOZ/ET/TT
00'0z7 $ o0'szs $ 30 1a3pnq UMop-puim pue AlojsIY yuauAed ‘uoneoydde aay jeuly UOpose Maney suoneiadg ssauisng J8Z}H8N (Ned OZ02/Et/TT
o0'sé $ oosze $ to MSGR DEW PUR UOSIIAA asiueq YIM j/e9 JuauAed /Bupjueg suonesdO sseulsng B2u8d SUYD O202/ET/TE
Ost $ 00'Szs $ To aaa uoporsew :34 (dy Add) asluag GUM eo suojeiady ssauisng JOTUEN [neg OZOZ/ET/TT
OS £9€ $ ose $ £0 @S4 19ejU0I puke suONINIYSU! SSBUDAITIO} ddd MOIASY suaijeiedo ssauisng fezHan ined OZ07/2E/TT
00°SOT $ 00'SzS $ 70 13M UOLJEIO] pjo Jo oynys pue suawAed Apjaam cad AGG YUM [eo dn-moyo4 eiadg ssauisng 18ZHON eg O%02/2T/TE
oo'ste $ a0'szs $ 90 dV Ag 03 puodsai pue Aed pynoys Aya yUIy] ddd 123 sqUauAed MalAay WyeJadQ ssauisng jezWaN ned 0Z0Z/2T/TT
00'O1Z $ oosz7s S$ oO SUO}}E[aIUEd JO LOH EpUuaWuOI|Z PUe MBIASJ BoURINSUT suojesadg ssauisng JezpaN Neg Oz0z/ZE/Tt
OS 2ST $ 90°szs § €0 syunoaze yueg Jo snqeqs :a (asiuag gy UMeYS) Ad YUM sewy eiadg ssauisng 18Z}/9N [Ned oz0z/zt/tt
OS: L9€ $ o0'szs $ £0 SaUOISAILU YUM LSAUOD 1g B]epHOSUOD 0} UONOW MaIAaY Nesedg ssaulsng [OZUON [Ned OZ0Z/TL/1T
00'0IZ $ ooszs $ ro squaWaSUNGSIP UO sUONSANb YUM dy AIG YUM s}}e9 auoYd puke sea suonesedg ssauisng JeZ18N [Ned O20Z/TI/IT
OS'£9€ $ oo'szs $ £0 9E°Z BINpayrs °g dam ‘sluaWAaSINgsIp ApBam mainay suoneiadg ssaulsng [OZHON [Ned Oz0z/TL/TT
os'zs $ o0's7s $ TO SWIE} VOW :94 NM @ Zr fewa sua}esedg ssauisng JOZUON [Ned OZ0Z/TL/TT
OSLST $ oos7s $ €0 SHE!) YOWd MaIAaY suonesedg ssouisng f8ZHON {Ned O202/TT/IT
os'783 S$ o0°szs S$ €T d¥ Ad@ YM Bulssasoid juawAeRd ssnosip pue suonsesuely YUE MalAay suorjesadg ssaulsng feZaN [ned O70Z/OT/TT
00'S0T $ oo'szs $ z0 ASN 40} ssauppe Suyews Suiwseyqg suojesedy ssaulsng feZON ined OZOZ/OT/TT
OS LE $ oO'srEe $ To ajepdn yay suipueysino J0j syuBwesingsip yay Isanbas 0} UOSHTIAA BsIUa 0} feLUy suaieiedg ssoulsng BIHad SUYD OZ02/OT/ET
OS 28 $ o0'Ssée $ 90 sqUnOIe Cappo 40) AAHDe yued arepdy suonesedg ssauisng aoulad SLYD OZ02/OL/TE
OS'L5T $ oo'szs $ £0 INM 40} Aveuuns wale) uiipYy 8 Vvd suoneiedy ssausna lZH8N [ned O70Z/OL/TT
00°SOT $ ooszs $ 70 suasedasd xeq YUM He suonesadg ssoujsng faZaN [Ned 0%0%/6/TT
OS ZIT § OOSZe $ €0 Sanss} JuaUAed Ssnosip 0} JBZUON [Ned pue ‘YOSHI AA asiuad ‘Malgal[ly eI YA ed suonesedg ssauisng anuleg SYD 0202/6/1T
OS'48T $ o0'szE $ $0 AW SIsAjeue yueg Ut AUALIe YUE OIpjo alepdy, suoneiadg ssauisng aouad SYD 0%0¢/6/1T
OS°'ZST $ o0'S7s $ £0 pasn Suiaq jou yunodse 49] ODpjo Bulsoj9 suoneiedy ssoursng fOZHaN [neg 0202/6/1t
00017 $ oos7s $ vO AWADe JUNOIIe Yue MaIAaY suojeiadg ssauisng JOZHON Ned 0z02/6/tt
OS'2ST $ oo'Sses $ £0 Aueduioo pue saAng ya AjAQoe Yyseo MalAay suoneiedg ssauisng JeZHeN [ned OZ07/6/TT
ostly $ oo'szs $ 60 je3pngq umop-puim ayepdn, suoneiady ssauisng JezUaN [Neg 0702/9/tT
OS L8T $ oosZe $ 90 sisAjeue Supueg oamau/oapjo 405 AYADe yUeg MaiAas pue syepdy suonesedg ssauisng aIH8d SUYD 0702/9/TT
os 797 $ ooszs $ gO aaoidde pue oopjo 105 squauiAed Apjaam MalAas suoresadg ssauisng PZUBN [Neg 07%0z/9/TT
o0'SOT $ o0's7S $ 70 quauudAed Jo} saay jeuolssajyoid ydas azeUUWUNS suanjeiedg ssauisng fez7HaN jned 070z/9/Tt
OS'£sT $ oo'szs $ €0 “squauuAed Oopjo :4 (diy) asiu|d YUM Jeo Bud suoneiedg ssaujsng J8ZHON Ned 0Z0Z/9/TT
goses $ a0°SZS $ vt suOnzesued yue az0Ba]e9 pue peajumog suoneledg ssauisng feZ8N [Ned 0702/S/TT
OS 28T $ oosle $ go Ajanoe yueq o2po maiaai pue ayepdn, suoresadg ssaursng aoutad SYD azoe/sftt
OS 739 $ a0°SzS $ €T “juawAed 10} saa) jeuoIssajoid Jaquiaydag Yurgns pue azuewUNs suoneiady sseuisng JAZHEN 1ned oz0z/S/TT
0O'O6T $ 00SLy $ 0 J@Spng UMOPPUIM 21 JAZHAN d YUM [ed pue maiaay suoneiady ssaulsng suady ueiig O%0Z/o/TT
00'0E9 $ oos7s $ Zt Sainpeyrs yuawAed jo malAas pue SyuawAed Yse? asngny :a) dy Adg UM UOISSNISIC. suayerady sseuisng 18ZHON jneg 0@0@/b/TT
OS L8T $ oocze $ so O2pjo wiod} Sucnzesues Sunueg s,Aep sou YM apy AANDe yueg ajepdy suopesadg ssauisng @Is3d SYD 0%0Z//TT
os7zs $ ooszs $ TO {eLiod ssauaalBi0} ddd :34 GS4 YUM jewe dn-mo}og suoieiady ssauisng [9ZHON [Ned 0%02/t/TE
Og 797 $ 00°75 $ $0 (evap dy pue junoose Asg Woy SlusWAed malnaYy suonesedy ssauysng 1873/8N [Neg O70Z/v/TT
OS'£ST $ oo'szs $ €0 uejd Ke] Agg /94 pleog jo UeWEYD B O39 ‘asuNdd jeg suojesdg ssauisng JO7HAN [neg O20¢/o/tt
00°SOT S$ a0'Sz7s $ tO 8M ‘24 (49829 yoy) Suady g YUM ED suaieiadg ssauisng [eZ}8N [neg 0207/b/TT
ONtdy $ ooszs $ 60 SGM SA SUGIESULI YSEO MaIASY suopjesed sseuisng Jazay ped 07%0Z/€/TT
oo'00€ $ o0'009 $ $0 weld (1) TO Jo 42y5ue.) UO OaIyD AueYy YM HeD suoneiadg ssauisng ypead wilt 0207/€/TT
08°92 $ ose $ £0 qe Yue Oopjo/oomau Suipsesas jazHaN [Ned PUR ‘LOSI AM asIUaQG ‘Masgaltiy NeW YUM e> suonesadg ssauisng ould SYD 0707/£/TT
OS'£8E $ aO'SZE $ 0 Ayange Aep sod yim AIAN3e yueg ayepdy suoneiadg ssouisng outed SYD OZ02/E/TT
OS'L9E $ o0'szs $ 20 Oopjo pue COMaL UdEMjaq UONEDO}e JuauAed :21 siaANg PUR SUED {PIM YeD suonesady ssauisng f9ZHBN Ned OZOz/E/TT
OG L9E $ ooszs $ £0 sjuawiAed jeuoissajoid saquiaydas azuewuins pue maiAoy suoneiedg ssauisng [PZUON [Ned 0@0@/2/tt
OS LST $ o0'szs $ 0 qUawin3 aje spiojpue] ainsua oO} spso}puey iO] s JuaARd Judas MatAay suoheledg ssauisng JOZHAN [Ned O@07/2/1T
OS'L8T $ a0'sze $ $0 “syuauided ssnosip 03 joZ}18N Ine Pue ‘2WIO a}Ay “Malgayby NEW “UOSHAA asiuag YIM 12D suoijeredg ssauisng B2H8g SUD 0z02/Z/TT
O0°00€ § oosze $ 30 Ayanpe yueg arepdy suonesado ssauisng aauied SUD ozor/z/tt
os 797 $ oos7s $ go SUO/IESUBAY YSBI Ma{Aas 09 AUEdLOS pUe JaANg ‘SYD YIM ieD suopjeladg ssauisng fOZON [ned O70@/Z/TT
o0'sté $ ao'szs $ 90 puojpue] Sujsue] seq anp qual so uOIssNIsiq suoijesadg ssauisng JOZ8N (Ned 0z02/2/tt
anouy sqene ed oes now woRduosed TioWere5 wale jeuonsajord ea

OMl-<y6T-02 +4 B58
(spidey pues) uediyaiw so DLASIQ UaISAMy
ITI ‘saunquag Ajgieg
03/16/2021 Page 6 of 7

20-01947-jwo Doc #:447-6 Filed:

Case

$300

 

 
 

 

 

 

 
 

 

 

OO'OST $ OOSLE $ vO HoUISs OOMAU/OSPIO SsNosip 01 jaZHSN jNeY PUe ‘LOST AA astUaG ‘AABIgayTYy NEW YUM feD suoneiedg ssauisng add SUYD O70z/OE/TT
O0'Se $ 00'SLE $ 70 uoreysu0ses OoMaU/OOPIO Ul 2Z/TT 405 AjANDR yueg syepdy suoneiedy ssauisng Bauted SYD 0Z02/0E/TT
00'0Tz $ 00°S%s $ va ye8pngq sa savy jeuorssajosd 49q0190 ez UeWUNS suajeiedg ssauisng JOZUaN [Ned 0702/8Z/IT
Os 2st $ ose $ SO UONeTUOIa1 OIMAaU/OopyO Joy ANANIe yuRg sjepdy suoijeiadg ssauisng Bod SYD OZOC/LE/TL
OS 2TT $ onsZe Ss £0 YO 120 Jo) syed ¢ oVu! ayy JUBWAayEIs pue UOReyUOIA1 Yue pa;Deped yeosg Surjodey Aoydnyjueg B3H3d SUYD 0202/22/tt
00'SLe $ 00S2r $ OT SUYD 79 Ned UM YON das mainay Buroday Arjdnsqueg suady weg 0702/SZ/TE
00'SBz $ o0'sZy $ 990 YOI a2 neg pue syd YUM 12D Burpoday Arjdnsyueg siedy uelig 0202/S¢/TE
OO'sZe $ oosLe $ OT YOW adas azyeuy 03 sueAy UeLg pue JOZHAN [Ned UNM 12D Buyioday Aydnaqueg aosiad suuD Oz02z/Sz/TT
00°szs $ 00°S75 $ OT SUYO 8 URL INIM YO das mainay Suyyoday Anydnajueg JeZVAN [Ned 0702/S2/1T
00°Sez $ O0°SLE $ 90 WOW Idas Bulpsedas siaAy Uelg pur jeztan ined yum feo Sunoday Aojdniqueg 92418 SUYD 0202/Sz/1T
00'SZ $ o0'sZE $ 70 syuauided a1 ned YM YeD suoyeiady ssousng a2418d SLY} 020¢/S7/TT
OO'STE $ oo'szs $ 90 MaIAad YOW Idas :a1 SYD pue UeLG YUM 12D Supsoday Anjdn.njueg JeZH8N [ned 0702/SZ/TT
00°S0T $ oo'szs $ 70 squauiAed a4 SuyD YA Ye suoneiadg ssauisng [OZU3N [Ned 0702/Sz/TT
OS LTS § 00 GLy $ €T HOW idas auedaig Surpoday Anjdnnyueg ssady uelg OC0C/¥E/TE
OS LEZ $ O0SLy § $0 uOI}eUUOJUT ays sduejeq Buoddns az suas feloUeUy AjyUOLU ydas jo MalAaYy Suuoday Anidnayjueg sdady uelg O20e/Pe/Tt
00'S0T $ o00°szs $ 70 |dI0AU! ZM dav aAoidde pue majnay suojeiadg ssauisng feZEN [Ned 0Z0%/p2/Tt
Og’ 29 $ ooszs $ £0 SqUNOWE BIND JOpUBA jo MaIAaI puke ewe ‘dy Aig YUM ([eD suoneiedg ssauisng 18228N ined O@OT/PZ/TT
oO'sTT § oo'szs $ ZO 49jSU22} YTOY Bupaedar SSB001d afeS uewsueg wif = OZOZ/EZ/TT
00°SOt $ 0067s $ 70 sasuadj Jonbi oapjo Jo asn sau zaAngq jews pue mainay suonesedg sseuisng {OZHAN Neg OZOZ/EZ/TT
OD LLS $ oo's7s $ Tt uofow uoNafal pue ygly 0} pauediwios syualuAed and gejoog MalAay suonesadg ssauisng jeZHAN {ned OzOz/EZ/TT
00°089'T $ o0ses $ @E SUOITEYOUOIa JUBWasUNgsip Jaquiaidas suoneiadg ssauisng JAZ7HaN [Ned O%OZ/EZ/TT
09°268 $ o0s7s $ Lt s4eqsi9a4 4984) WOl Ja8png sa sjuauAed asnd Surjuauinsop suonjewadg ssauisng {eZ7HEN Neg OZOZ/EZ/TT
O0'SEL $ o0'ses S$ vt Sunuoday juawasingsig YOW Sunoday Aojdnaqueg fOZHAN [Neg OZOZ/EZ/TT
OS LIYE $ o0°S%s $ £7 sjusuasungsip YOVW saquuaydas suoedadg ssauisng fazyaN jneg O%O7@/ZZ/TT
OS %s $ on's7s $ TO Su@pjoysueys 404 siseq xe) 184 (C39) pan HeuUg suonesedg ssauisng TION [ned O202/22/TT
00°01 $ o0'szs $ v0 a]y 3UaASINGSIP YON UO YOM Supoday Anydnsyueg [92318N [Neg 020Z/Z2/TT
o0'szz $ OOsZe §$ 90 HOW 99 105 suoHesuOle. pue squaWdyeys yueg Bul~ep|s pue Zuyidu0s ayajdwoD Burpoday Arjdnuyueg B248¢ SMUD 020¢/77/TT
oo'sge'T $ 90°s7s S 9% squawasingsid YOW Sujyoday Anydnsjueg faZHBN ined OZ0z/TZ/TT
Oo’ £8T $ OOSZEe $ $0 uodai 103 AHANDe yueg alepdy suoeuadg ssauisng aaulag Syd 020Z/TZ/TT
00°S9eT $ oss $ 9% YOW 10} Buroday juawasingsiq iaquierdes Suipoday Arydnnyjueg ZHAN Ned 0Z02Z/OZ/TT
00'SOT $ o0's¢s $ 70 DY Wody SYD PUR 44d WO. sIUEG BNEW YUM [ep suoneiadg ssauisng jazuaN jneg 0Z02/02/1T
00’SOT $ ooszs $ 70 uoneuozas ANANIe yUeg OIMaU/OIP{O ssNasip 0} SUD YUM Ye> suonesadg ssauisng fazZHeN Ned 0%02/OZ/TE
o0'Sle $ oosZe $ OT 2U0IAd 10} $1.43 pue syday2 Supueysyno Bulpnyjout AWAD yueq OIpjo ayepdn suonesdg ssauisng aosad SYD 0202/07/1T
00'SZ $ OO'SZE $ 720 uOReHIUOIE. ATANIe yUeg OIMSU/OIPJO SsNISIP 03 jazsaN Ned YUM 129 suoeiedg ssauisng aallad SUD OZ0Z/OZ/TT
OOSL $ oa0'sZe § zo u/oopje pue syuauiAed Suipsesau jazpHan neg pue ‘mauqayiy WeW ‘uo: suoneadg ssauisng aad SYD 0707/OZ/TT
OS 7sr'Z $ ooszs $ te SISAJeUR qUBUaSUNgSIP HOW saquieydas Sunsoday Andniqueg JOZHSN Ned 0702/6T/TT
00° OrZ § oo'009 $ vo uejd >) Toy Jo 4ajsues] 12403 0} JUaLaARBe ales 03 Waupuawe jo MalAay suoeiadg ssauisng yseadg UHL 07027/6t/1T
OS L8T $ o0°sZe $ $0 UOHeH{IU0Ia 10} LONISUeI yURG OIPjO olepdy suonesadg ssauisng Soulad SYD O7OZ/6T/TT
oo'sot § o0'Szs $ 70 4LOy 1a juaupuawe ydy pasodoid matnay uoneoruNuuOD aa]UuWOED iONp|l3/soUpaly (OZHON Ned Oz0z/6T/TT
0O'STI $ oOsZS $ 70 4ajsuel} URId YT OP 34 silewa jo MalAay suonesadg ssauisng uewsueg wip 0707/61 /TT
o0'orz $ oo'szs $ v0 aaysnay / Jaydeyd :aJ 2ay18] JON Malnay wORRIUNWUWUOD aa} WWOD JONp|s9/ssoUpIsD f9ZU8N Ned OZ02/6T/TT
oo'oE9 $ ooSZs $ UT y@am ay] JOj syuaiuAed aaoidde pue moinay suonesadg ssauisng JeZHeN neg O20Z/6T/TT
00°SZ6 $ oosze $ 92 HOW) 40) suoierf9u0sas pue Squauiajeys yueG Pepay Buiyoday Aoydnsqueg Bod SUD OZOZ/ET/TT
OS'768 $ oos7s $ “£T HOI JO} suoReyOUO Da yUeW MalAay Busyoday Arydnaqueg JPZHSN Neg O7OC/BT/TT
O0'0EZ $ o0s2s $ v0 S4O}/8S BIA WSULETe sue] jo Ynsund pue aaysruy 7 JaydeyD a4 JD Woy 19933] Jo MALAY uONeIUNWUWOD sa}IWWOD JONpeID/suoNpalD ueuisues wit OZ0Z/BT/TT
OO OSL $ oosZe $ 0% HOI JO} suOReYIUOIAI Yue Ue sjuauIa}Eys YURG 4990190 aldiu0} Supoday Anjdnnqueg aaulad SYD O@OZ/ST/TT
OS LST $ oos7s $ £0 ad [a4 10] Gap/spiojpuE] YM sews suoneisdg ssauisng fPBION Ned OZ0Z/ST/TT
00°SOT § o00s7s 5 70 sasuaay Jonby <3 4aAng UUM feug suanjeisdg ssauisng fe7HAN ined O702/8T/TT
00°Sot $§ o00°s7s $ 70 squauiAed Apjaam 121 (D4) suYD pue (dy) asiuag yYM 2D Suonesedy ssauisng jez7HaN [Neg O%0Z/ST/TT
OO'SL $ onszEe $ 70 PION Neg pue uosAA asluag YM SjuduiAed jual aBequaoad pue Key Sajes ssnIsig suonesado ssouisng aastad SUD. 0702/8T/TT
OS 7ZEE $ o0'sZr $ 20 qUYs Bay AjyUOWW 390 MalAal pue asedaug uoneayddy a4 suaAy uel OLO2/LT/TE
OO'sst'T $ o0s¢s $ 7% YOW 10) suonengucoas yueg Ides peojuMog Suoday Arydnnjueg JeZMSN [ned O7O7/LT/TI
OS 28 $ O0'SLE $ so Ayanne yueg oopjo aepdn suonesadg ssauisng Bouled SYD OzOz/LT/TT
OSL9E $ o00S75 $ £0 de> 99/ Japun Junowe Suueiwas ayejnsje3 pue malAay UO!}eRUNUIWOD say TLWIWOD JOYpaID/ssOUpalD f8zeN Meg OCOC/LE/TE
O0'SEL $ o0s¢ S$ VT sSauisng jo BUeUS}UNGISIp 104 papaau sussO4 Xe} Sales YIIeaSa1 suonesiadg ssauisng ezHaN [neg O@OZ/LE/TL
00°00 $ 00'00€ $ OT ddy aa4 uoneoyjddy aaj = jazWeN Aaspury O%0z/2t/1T
0S ZL $ 00'SLr $ £0 Suyg Apyyuow 399 32 Neg pue INA UNM SHE uonenjddy 304 saahy Uuelig O%0Z/ST/TT
OS'L9E $ o0'szs $ £0 ie3png uMop-pulM ayepdn pue suopsesues yUeG MalAaYy Bulioday Aridnaqueg J87719N [ned O@OZ/9T/TT
00°SOE $ ooses $s tO Saxe} sayes (34 (AIG) WL Ya fe5 suoneidy ssaujsng i9ZU9N [ed 0202/91 /TT
OS Z8T $ oOSsZEe § $0 HOW 4890390 Jo} suoeIIUOIAL YURI PU SjUaLUAIEIs YUEG PEO|UMOG Sunoday Arjdnayueg BNI, SLU O7ZOz/9T/TT
00'sZ $ O0'SLE $ 70 Heap HOW YIM Ayatoe Yue OIpjo ayepdn suoneiadg ssousng B0H8d SUYD O20Z/9T/TT
OSZE $ ooze $ TO suonzesuesy HIy/sajsued yueg Buje; Auediuos 03 ewy suonesedy ssauisng aau8q sUYD OZOZ/OT/TT
Suaqunowy sqeine ‘SieaSaene a) wopdnaseg Rosse} selord Teuoneajoed med

QMl-296T-02 +H 2529
(spidey puesg) uedyai so PiIsIq Waysay
O71 ‘saanqua, Ayjieg
03/16/2021 Page 7 of 7

20-01947-jwo Doc #:447-6 Filed:

Case

 

$40

 

 

 

 

 

 

OS LETSY $ TL6 feok
OO'0Tz $ o00s7s $ vO uOneUuOjUT JUNOIDe Yue PUR ay AYA Yysea MatAay suonerady ssauisng 19ZHON Ned 0%0Z/OE/TT
0°SOT $ ooses $ @0 JaULe}a4 edo] OBEIYD JO UINJas 784 INA, ULM 12D suaijeieadg ssouisng {OZHON [Ned 0@0¢/OE/TT
OO'STE §$ ansz7s $ 90 Avoysiy quawiAed quar maynay suonesady ssouisng fOZ119N ined O7OZ/OE/TT
OO'O6T S$ O0'SLr $ v0 HOW Ida as dn-moyoy Buoday Anydnayueg suady veg 0702/0€/TT
oo'otz $ og'szs $ ro Suipueysyno sua} aseay yosjag a} Aida pue maiaay suopesadg ssauisng Jez7UaN ned 0Z0Z/0E/TT
os'z89 $ oos7s $ €T Auedwios 0) ewe pue Z//T Yin UuO4 LEIS suonesedo ssouisng f8ZUSN [neg OZ0Z/OE/TT
Os'z9z $ oo's7s $ oO dv Ad UM 29 pue sjuawAed ‘speo ypaso apquezaW Aig ‘a4 dn-Moyod suoneadg ssaulsng JOZHON [Ned O702@/OE/TT
os'z9s $ oOsLe $ ST Ayanze Yue Orpjo ayoucoay suonesadg ssauisng aoulad SUYD OZ0Z/OE/TT
OO'OTZ $ a0°Szs $ +0 duo? ay} uaamyaq dn-ans; pue syuausAed yseo :31 O49 4aAnq pue (asiueg) dy Aid uM Hed suoieiadg ssoulsng JezZWON Neg OZO7/OE/TT
Tanouy sigeine Bee Gee Simon, Wondiared Fradawey payord qeuojssajaid eg
QMl-Z2b6T-02 “# ase)

(spidey puesp) wedppu 30 DLASIG UsaISOM
ITI ‘saanquan Ayieg
